Affirming.
Dora Harris sued John H. Harris for divorce on the ground of cruel and inhuman treatment. He denied the allegations of the petition and counterclaimed for *Page 585 
divorce on the ground of abandonment. The prayer of each being denied, each has prosecuted a separate appeal.
No good can be accomplished by a detailed statement of the evidence. The chancellor was of the opinion that each of the parties was at fault, and for this reason neither was entitled to a divorce. After reading the record with great care we have reached the same conclusion.
On each appeal the judgment is affirmed.